                                 Case 5:18-cv-07540-EJD Document 51 Filed 06/19/20 Page 1 of 13



                        1   Eric C. Bellafronto, Bar No. 162102
                            ebellafronto@hopkinscarley.com
                        2   Michael W. M. Manoukian, Bar No. 308121
                            mmanoukian@hopkinscarley.com
                        3   HOPKINS & CARLEY
                            A Law Corporation
                        4   The Letitia Building
                            70 S First Street
                        5   San Jose, CA 95113-2406
                        6   mailing address:
                            P.O. Box 1469
                        7   San Jose, CA 95109-1469
                            Telephone:    (408) 286-9800
                        8   Facsimile:    (408) 998-4790
                        9   Attorneys for Defendant
                            ALIGN TECHNOLOGY, INC.
                   10

                   11                                     UNITED STATES DISTRICT COURT

                   12                                NORTHERN DISTRICT OF CALIFORNIA

                   13                                          SAN JOSE DIVISION

                   14

                   15       KRISTAN STOVALL,                            CASE NO. 18-CV-07540-EJD

                   16                        Plaintiff,                 STIPULATED PROTECTIVE ORDER

                   17       v.                                          Re: Dkt. No. 50
                   18       ALIGN TECHNOLOGY, INC., a
                            Delaware corporation,                       MODIFIED BY THE COURT
                   19
                                             Defendant.
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
 SAN JOSE   PALO ALTO
                                                           STIPULATED PROTECTIVE ORDER
                                 Case 5:18-cv-07540-EJD Document 51 Filed 06/19/20 Page 2 of 13



                        1   1.      PURPOSES AND LIMITATIONS
                        2           Disclosure and discovery activity in this action are likely to involve production of
                        3   confidential, proprietary, or private information for which special protection from public disclosure
                        4   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
                        5   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective
                        6   Order. The parties acknowledge that this Order does not confer blanket protections on all
                        7   disclosures or responses to discovery and that the protection it affords from public disclosure and
                        8   use extends only to the limited information or items that are entitled to confidential treatment under
                        9   the applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                   10       that this Stipulated Protective Order does not entitle them to file confidential information under
                   11       seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that
                   12       will be applied when a party seeks permission from the court to file material under seal.
                   13       2.      DEFINITIONS
                   14               2.1     Challenging Party:       a Party or Non-Party that challenges the designation of
                   15       information or items under this Order.
                   16               2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
                   17       generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
                   18       of Civil Procedure 26(c).
                   19               2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well
                   20       as their support staff).
                   21               2.4     Designating Party: a Party or Non-Party that designates information or items that it
                   22       produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                   23               2.5     Disclosure or Discovery Material: all items or information, regardless of the
                   24       medium or manner in which it is generated, stored, or maintained (including, among other things,
                   25       testimony, transcripts, and tangible things), that are produced or generated in disclosures or
                   26       responses to discovery in this matter.
                   27

                   28
H OPKINS & C ARLEY
  ATTORNEYS AT LAW                                                           -2-
 SAN JOSE   PALO ALTO
                                                            STIPULATED PROTECTIVE ORDER
                                 Case 5:18-cv-07540-EJD Document 51 Filed 06/19/20 Page 3 of 13



                        1           2.6    Expert: a person with specialized knowledge or experience in a matter pertinent to
                        2   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
                        3   consultant in this action.
                        4           2.7    House Counsel: attorneys who are employees of a party to this action. House
                        5   Counsel does not include Outside Counsel of Record or any other outside counsel.
                        6           2.8    Non-Party: any natural person, partnership, corporation, association, or other legal
                        7   entity not named as a Party to this action.
                        8           2.9    Outside Counsel of Record: attorneys who are not employees of a party to this
                        9   action but are retained to represent or advise a party to this action and have appeared in this action
                   10       on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
                   11               2.10   Party: any party to this action, including all of its officers, directors, employees,
                   12       consultants, retained experts, and Outside Counsel of Record (and their support staffs).
                   13               2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery
                   14       Material in this action.
                   15               2.12   Professional Vendors: persons or entities that provide litigation support services
                   16       (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
                   17       storing, or retrieving data in any form or medium) and their employees and subcontractors.
                   18               2.13   Protected Material: any Disclosure or Discovery Material that is designated as
                   19       “CONFIDENTIAL.”
                   20               2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a
                   21       Producing Party.
                   22       3.      SCOPE
                   23               The protections conferred by this Stipulation and Order cover not only Protected Material
                   24       (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
                   25       all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
                   26       conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
                   27       However, the protections conferred by this Stipulation and Order do not cover the following
                   28       information: (a) any information that is in the public domain at the time of disclosure to a Receiving
H OPKINS & C ARLEY
  ATTORNEYS AT LAW                                                          -3-
 SAN JOSE   PALO ALTO
                                                            STIPULATED PROTECTIVE ORDER
                                 Case 5:18-cv-07540-EJD Document 51 Filed 06/19/20 Page 4 of 13



                        1   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
                        2   publication not involving a violation of this Order, including becoming part of the public record
                        3   through trial or otherwise; and (b) any information known to the Receiving Party prior to the
                        4   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the
                        5   information lawfully and under no obligation of confidentiality to the Designating Party. Any use
                        6   of Protected Material at trial shall be governed by a separate agreement or order.
                        7   4.      DURATION
                        8           Even after final disposition of this litigation, the confidentiality obligations imposed by this
                        9   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
                   10       otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
                   11       defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
                   12       and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the
                   13       time limits for filing any motions or applications for extension of time pursuant to applicable law.
                   14       5.      DESIGNATING PROTECTED MATERIAL
                   15               5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party
                   16       or Non-Party that designates information or items for protection under this Order must take care to
                   17       limit any such designation to specific material that qualifies under the appropriate standards. The
                   18       Designating Party must designate for protection only those parts of material, documents, items, or
                   19       oral or written communications that qualify – so that other portions of the material, documents,
                   20       items, or communications for which protection is not warranted are not swept unjustifiably within
                   21       the ambit of this Order.
                   22               Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
                   23       to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
                   24       encumber or retard the case development process or to impose unnecessary expenses and burdens
                   25       on other parties) expose the Designating Party to sanctions.
                   26               If it comes to a Designating Party’s attention that information or items that it designated for
                   27       protection do not qualify for protection, that Designating Party must promptly notify all other
                   28       Parties that it is withdrawing the mistaken designation.
H OPKINS & C ARLEY
  ATTORNEYS AT LAW                                                           -4-
 SAN JOSE   PALO ALTO
                                                             STIPULATED PROTECTIVE ORDER
                              Case 5:18-cv-07540-EJD Document 51 Filed 06/19/20 Page 5 of 13



                        1          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
                        2   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
                        3   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
                        4   designated before the material is disclosed or produced.
                        5          Designation in conformity with this Order requires:
                        6          (a) for information in documentary form (e.g., paper or electronic documents, but excluding
                        7   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the
                        8   legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or
                        9   portions of the material on a page qualifies for protection, the Producing Party also must clearly
                   10       identify the protected portion(s) (e.g., by making appropriate markings in the margins).
                   11              A Party or Non-Party that makes original documents or materials available for inspection
                   12       need not designate them for protection until after the inspecting Party has indicated which material
                   13       it would like copied and produced. During the inspection and before the designation, all of the
                   14       material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
                   15       Party has identified the documents it wants copied and produced, the Producing Party must
                   16       determine which documents, or portions thereof, qualify for protection under this Order. Then,
                   17       before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL”
                   18       legend to each page that contains Protected Material. If only a portion or portions of the material
                   19       on a page qualifies for protection, the Producing Party also must clearly identify the protected
                   20       portion(s) (e.g., by making appropriate markings in the margins).
                   21              (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
                   22       Designating Party identify on the record, before the close of the deposition, hearing, or other
                   23       proceeding, all protected testimony.
                   24              (c) for information produced in some form other than documentary and for any other
                   25       tangible items, that the Producing Party affix in a prominent place on the exterior of the container
                   26       or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
                   27       portion or portions of the information or item warrant protection, the Producing Party, to the extent
                   28       practicable, shall identify the protected portion(s).
H OPKINS & C ARLEY
  ATTORNEYS AT LAW                                                           -5-
 SAN JOSE   PALO ALTO
                                                             STIPULATED PROTECTIVE ORDER
                                 Case 5:18-cv-07540-EJD Document 51 Filed 06/19/20 Page 6 of 13



                        1           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
                        2   designate qualified information or items does not, standing alone, waive the Designating Party’s
                        3   right to secure protection under this Order for such material. Upon timely correction of a
                        4   designation, the Receiving Party must make reasonable efforts to assure that the material is treated
                        5   in accordance with the provisions of this Order.
                        6   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                        7           6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of
                        8   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
                        9   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
                   10       burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
                   11       challenge a confidentiality designation by electing not to mount a challenge promptly after the
                   12       original designation is disclosed.
                   13               6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process
                   14       by providing written notice of each designation it is challenging and describing the basis for each
                   15       challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
                   16       recite that the challenge to confidentiality is being made in accordance with this specific paragraph
                   17       of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must
                   18       begin the process by conferring directly (in voice to voice dialogue; other forms of communication
                   19       are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging
                   20       Party must explain the basis for its belief that the confidentiality designation was not proper and
                   21       must give the Designating Party an opportunity to review the designated material, to reconsider the
                   22       circumstances, and, if no change in designation is offered, to explain the basis for the chosen
                   23       designation. A Challenging Party may proceed to the next stage of the challenge process only if it
                   24       has engaged in this meet and confer process first or establishes that the Designating Party is
                   25       unwilling to participate in the meet and confer process in a timely manner.
                   26               6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
                                          they shall comply with the discovery dispute procedure outlined in Judge DeMarchi's
                   27       intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil
                            Standing Order for Civil Cases.
                   28       Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the
H OPKINS & C ARLEY
  ATTORNEYS AT LAW                                                           -6-
 SAN JOSE   PALO ALTO
                                                            STIPULATED PROTECTIVE ORDER
                                 Case 5:18-cv-07540-EJD Document 51 Filed 06/19/20 Page 7 of 13



                        1   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process
                        2   will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a
                        3   competent declaration affirming that the movant has complied with the meet and confer
                                                                                            parties to seek court intervention
                        4   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a
                            within the period set out in the Standing Order for Civil Cases
                        5   motion including the required declaration within 21 days (or 14 days, if applicable) shall
                        6   automatically waive the confidentiality designation for each challenged designation. In addition,
                                                       seek relief with respect to
                        7   the Challenging Party may file a motion challenging a confidentiality designation at any time if
                        8   there is good cause for doing so, including a challenge to the designation of a deposition transcript
                                                       In any discovery letter brief brought pursuant to this provision, the parties
                        9   or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a
                            shall attest that they have
                   10       competent declaration affirming that the movant has complied with the meet and confer
                   11       requirements imposed by the preceding paragraph. and the Standing Order for Civil Cases.
                   12               The burden of persuasion in any such challenge proceeding shall be on the Designating
                   13       Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
                   14       unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
                                                                                                                   seek court
                   15       Unless the Designating Party has waived the confidentiality designation by failing to file a motion
                            intervention
                   16       to retain confidentiality as described above, all parties shall continue to afford the material in
                   17       question the level of protection to which it is entitled under the Producing Party’s designation until
                   18       the court rules on the challenge.
                   19       7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                   20               7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or
                   21       produced by another Party or by a Non-Party in connection with this case only for prosecuting,
                   22       defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
                   23       the categories of persons and under the conditions described in this Order. When the litigation has
                   24       been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
                   25       DISPOSITION).
                   26               Protected Material must be stored and maintained by a Receiving Party at a location and in
                   27       a secure manner that ensures that access is limited to the persons authorized under this Order.
                   28
H OPKINS & C ARLEY
  ATTORNEYS AT LAW                                                           -7-
 SAN JOSE   PALO ALTO
                                                            STIPULATED PROTECTIVE ORDER
                              Case 5:18-cv-07540-EJD Document 51 Filed 06/19/20 Page 8 of 13



                        1          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
                        2   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
                        3   information or item designated “CONFIDENTIAL” only to:
                        4                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees
                        5   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information
                        6   for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is
                        7   attached hereto as Exhibit A;
                        8                (b) the officers, directors, and employees (including House Counsel) of the Receiving
                        9   Party to whom disclosure is reasonably necessary for this litigation and who have signed the
                   10       “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   11                    (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
                   12       reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
                   13       to Be Bound” (Exhibit A);
                   14                    (d) the court and its personnel;
                   15                    (e) court reporters and their staff, professional jury or trial consultants, mock jurors,
                   16       and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who
                   17       have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   18                    (f) during their depositions, witnesses in the action to whom disclosure is reasonably
                   19       necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
                   20       unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
                   21       deposition testimony or exhibits to depositions that reveal Protected Material must be separately
                   22       bound by the court reporter and may not be disclosed to anyone except as permitted under this
                   23       Stipulated Protective Order.
                   24                    (g) the author or recipient of a document containing the information or a custodian or
                   25       other person who otherwise possessed or knew the information.
                   26

                   27

                   28
H OPKINS & C ARLEY
  ATTORNEYS AT LAW                                                           -8-
 SAN JOSE   PALO ALTO
                                                             STIPULATED PROTECTIVE ORDER
                                 Case 5:18-cv-07540-EJD Document 51 Filed 06/19/20 Page 9 of 13



                        1   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                        2           OTHER LITIGATION
                        3           If a Party is served with a subpoena or a court order issued in other litigation that compels
                        4   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
                        5   must:
                        6           (a) promptly notify in writing the Designating Party. Such notification shall include a copy
                        7   of the subpoena or court order;
                        8           (b) promptly notify in writing the party who caused the subpoena or order to issue in the
                        9   other litigation that some or all of the material covered by the subpoena or order is subject to this
                   10       Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
                   11               (c) cooperate with respect to all reasonable procedures sought to be pursued by the
                   12       Designating Party whose Protected Material may be affected.
                   13               If the Designating Party timely seeks a protective order, the Party served with the subpoena
                   14       or court order shall not produce any information designated in this action as “CONFIDENTIAL”
                   15       before a determination by the court from which the subpoena or order issued, unless the Party has
                   16       obtained the Designating Party’s permission. The Designating Party shall bear the burden and
                   17       expense of seeking protection in that court of its confidential material – and nothing in these
                   18       provisions should be construed as authorizing or encouraging a Receiving Party in this action to
                   19       disobey a lawful directive from another court.
                   20       9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
                   21               THIS LITIGATION
                   22                  (a) The terms of this Order are applicable to information produced by a Non-Party in
                   23       this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
                   24       connection with this litigation is protected by the remedies and relief provided by this Order.
                   25       Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional
                   26       protections.
                   27                  (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
                   28       Party’s confidential information in its possession, and the Party is subject to an agreement with the
H OPKINS & C ARLEY
  ATTORNEYS AT LAW                                                           -9-
 SAN JOSE   PALO ALTO
                                                              STIPULATED PROTECTIVE ORDER
                             Case 5:18-cv-07540-EJD Document 51 Filed 06/19/20 Page 10 of 13



                        1   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
                        2                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or
                        3   all of the information requested is subject to a confidentiality agreement with a Non-Party;
                        4                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
                        5   in this litigation, the relevant discovery request(s), and a reasonably specific description of the
                        6   information requested; and
                        7                  (3) make the information requested available for inspection by the Non-Party.
                        8              (c) If the Non-Party fails to object or seek a protective order from this court within 14
                        9   days of receiving the notice and accompanying information, the Receiving Party may produce the
                   10       Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
                   11       seeks a protective order, the Receiving Party shall not produce any information in its possession or
                   12       control that is subject to the confidentiality agreement with the Non-Party before a determination
                   13       by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                   14       of seeking protection in this court of its Protected Material.
                   15       10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                   16              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
                   17       Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
                   18       the Receiving Party must immediately (a) notify in writing the Designating Party of the
                   19       unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected
                   20       Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the
                   21       terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and
                   22       Agreement to Be Bound” that is attached hereto as Exhibit A.
                   23       11.    INADVERTENT            PRODUCTION            OF     PRIVILEGED          OR     OTHERWISE
                   24              PROTECTED MATERIAL
                   25              When a Producing Party gives notice to Receiving Parties that certain inadvertently
                   26       produced material is subject to a claim of privilege or other protection, the obligations of the
                   27       Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
                   28
H OPKINS & C ARLEY
  ATTORNEYS AT LAW                                                          - 10 -
 SAN JOSE   PALO ALTO
                                                            STIPULATED PROTECTIVE ORDER
                             Case 5:18-cv-07540-EJD Document 51 Filed 06/19/20 Page 11 of 13



                        1   is not intended to modify whatever procedure may be established in an e-discovery order that
                        2   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)
                        3   and (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or
                        4   information covered by the attorney-client privilege or work product protection, the parties may
                        5   incorporate their agreement in the stipulated protective order submitted to the court.
                        6   12.    MISCELLANEOUS
                        7          12.1     Right to Further Relief. Nothing in this Order abridges the right of any person to
                        8   seek its modification by the court in the future.
                        9          12.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order
                   10       no Party waives any right it otherwise would have to object to disclosing or producing any
                   11       information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
                   12       Party waives any right to object on any ground to use in evidence of any of the material covered by
                   13       this Protective Order.
                   14              12.3     Filing Protected Material. Without written permission from the Designating Party
                   15       or a court order secured after appropriate notice to all interested persons, a Party may not file in the
                   16       public record in this action any Protected Material. A Party that seeks to file under seal any
                   17       Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
                   18       under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
                   19       issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing
                   20       that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled
                   21       to protection under the law. If a Receiving Party's request to file Protected Material under seal
                   22       pursuant to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the
                   23       information in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed
                   24       by the court.
                   25       13.    FINAL DISPOSITION
                   26              Within 60 days after the final disposition of this action, as defined in paragraph 4, each
                   27       Receiving Party must return all Protected Material to the Producing Party or destroy such material.
                   28       As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
H OPKINS & C ARLEY
  ATTORNEYS AT LAW                                                           - 11 -
 SAN JOSE   PALO ALTO
                                                             STIPULATED PROTECTIVE ORDER
Case 5:18-cv-07540-EJD Document 51 Filed 06/19/20 Page 12 of 13




      June 17, 2020




          AS MODIFIED BY THE COURT,

                        ^



       June 19, 2020

                                     -----------------------------------------
                              Virginia K. DeMarchi, United States Magistrate Judge
                              Case 5:18-cv-07540-EJD Document 51 Filed 06/19/20 Page 13 of 13



                        1                                                EXHIBIT A
                        2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                        3            I, _____________________________ [print or type full name], of _________________
                        4   [print or type full address], declare under penalty of perjury that I have read in its entirety and
                        5   understand the Stipulated Protective Order that was issued by the United States District Court for
                        6   the Northern District of California on [date] in the case of KRISTAN STOVALL v. ALIGN
                        7   TECHNOLOGY, INC., United States District Court, Northern District of California, Case No.
                        8   18-CV-07540-EJD. I agree to comply with and to be bound by all the terms of this Stipulated
                        9   Protective Order and I understand and acknowledge that failure to so comply could expose me to
                   10       sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in
                   11       any manner any information or item that is subject to this Stipulated Protective Order to any person
                   12       or entity except in strict compliance with the provisions of this Order.
                   13                I further agree to submit to the jurisdiction of the United States District Court for the
                   14       Northern District of California for the purpose of enforcing the terms of this Stipulated Protective
                   15       Order, even if such enforcement proceedings occur after termination of this action.
                   16                I hereby appoint __________________________ [print or type full name] of
                   17       _______________________________________ [print or type full address and telephone number]
                   18       as my California agent for service of process in connection with this action or any proceedings
                   19       related to enforcement of this Stipulated Protective Order.
                   20

                   21       Date: ______________________________________
                   22       City and State where sworn and signed: _________________________________
                   23

                   24       Printed name: _______________________________
                   25

                   26       Signature: __________________________________
                   27

                   28       934\3547096.1
H OPKINS & C ARLEY
  ATTORNEYS AT LAW                                                         - 13 -
 SAN JOSE   PALO ALTO
                                                            STIPULATED PROTECTIVE ORDER
